1. Internal market in electricity (
- Before the vote:
rapporteur. - Mr President, this report is the first in a package of measures dealing with the energy markets in the EU. There has been a great deal of cooperation between all the rapporteurs and the shadows on this package and we would like to send a message to the Council that we intend to negotiate this as a package, not as a series of individual reports.
There is one aspect of the Electricity Directive which has caused a great deal of division within the Parliament. This is, unusually, broken down on a national basis, not on a party political basis. I would urge colleagues, however, to consider the report as a whole. It includes tackling energy poverty, better rights for consumers and measures to make the market work better.
- Before the vote on Amendment 169:
(EL) Mr President, let me request, under Rule 150(5) of the Rules of Procedure, that the amendment be kept on the voting list, since it has been supported by 40 Members.
You would be perfectly right if the amendment had not lapsed as a result of the previous vote. You could have moved it yourself but as it lapsed because of the previous vote, unfortunately you cannot table it yourself.